Citation Nr: 0911066	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a heart condition.  



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claims. 

In November 2008, the North Carolina Division of Veterans 
Affairs revoked its 
representation of the Veteran.  In February 2009, the Board 
contacted the Veteran 
and gave him the opportunity to appoint a new representative.  
He did not respond.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed bilateral 
hearing loss and coronary artery disease (CAD) were incurred 
in, or caused by, his time in service.  In this regard, the 
Veteran has reported in-service noise exposure, including 
being around heavy weapon fire and explosions in Korea and 
not being able to hear for several days following.  He has 
also reported having chest pain on exertion during training 
exercises in service, passing out once or twice a month 
during basic training, having to sit out of numerous 
exercises due to chest pain, and being held overnight at the 
time of his separation examination due to a heart condition.  

At the outset, the Board notes that the Veteran's service 
treatment records were formally found to be unavailable in 
March 2006, after attempts to associate such records were 
made in April 2005 and September 2005.  

The Veteran's post-service private treatment records indicate 
that he has been undergoing treatment for coronary artery 
disease since July 1992.  Additionally, his VA treatment 
records indicate that he has been undergoing treatment for 
bilateral hearing loss since February 2005.  

The Board acknowledges that, in cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4) (2008).  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In regard to his bilateral hearing loss claim, VA is obliged 
to provide a medical examination because, although there is 
evidence that he currently has bilateral hearing loss and he 
has reported noise exposure during service, a medical opinion 
regarding the etiology of the his hearing loss is necessary 
to make a determination in this case.  Similarly, in regard 
to the Veteran's heart condition claim, VA is obliged to 
provide a medical examination because, although there is 
evidence that the Veteran currently has coronary artery 
disease and the record indicates that this condition may be 
associated with his active service insofar he has reported 
having in-service chest pain during training exercises and a 
possible heart condition at the time of separation from 
service, a medical opinion regarding the etiology of the 
Veteran's heart condition is necessary to make a 
determination in this case.  

As the case is being remanded for VA examinations, any recent 
VA treatment records should also be obtained.  Efforts should 
also be undertaken to obtain the Veteran's treatment record 
from the Seinger Clinic, Charlotte Memorial, Charlotte, North 
Carolina, and from Miracle Ear, East Innis Street, Salisbury, 
North Carolina.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for bilateral hearing loss and/or a heart 
condition from the Salisbury, North 
Carolina, VA Medical Center, dated since 
July 2006.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the Seinger Clinic, Charlotte 
Memorial, Charlotte, North Carolina, dated 
from 1979, forward; from Miracle Ear, East 
Innis Street, Salisbury, North Carolina, 
dated from 1990 forward; from Dr. Bailey 
at Presbyterian Hospital; and from 
Northeast Hospital.

3.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed hearing 
loss had its onset during active service 
or is related to any in-service disease or 
injury, including noise exposure from 
gunfire and explosions.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Also, schedule the Veteran for a VA 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed heart condition, 
including coronary artery disease, had its 
onset during active service or is related 
to any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


